DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          EDUARDO JULIAO,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-591

                              [April 26, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Geoffrey D. Cohen,
Judge; L.T. Case No. 10-21479CF10A.

  Deana Marshall of Law Office of Deana K. Marshall, P.A., Riverview, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.